DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.

Claims 1, 3-8, 10-15, and 17-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “The Simulation of Vortex Flowmeter Detector Based on ANSYS and the Design of Anti-Resonance Piezoelectric Detector”, Sun et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein when the field device receives a waveform request command from the terminal device, the calculation processor acquires the waveform data of the processing result signal and the processing process signal from the waveform acquirer in accordance with the fetch cycle or the starting and to transmit the waveform data via the outputter to the terminal device, and the multiplexer receives a signal of signal selection for selecting one of the processing result signal and the processing process signal to multiplex the result signal and the process signal when the signal of signal selection is sequentially changed at predetermined time intervals as cited in independent claims 1 and 15.

Instead, Sun et al. disclose signal of the sensor is acquired by the data acquisition card with the using of LabVIEW to control the acquisition, then the signal is enlarged by the charge amplifier and voltage amplifier; an MCU is used for A/D sampling of the sine signal, then the A/D converter sampling results will be processed by the MCU. In the analog processing channel, the status of the subtractor/follower is controlled by the MCU. After that, the sine signal will be transmitted through the rectification circuits including limiting filter circuit and Schmitt trigger circuit. Then the signal will be converted into impulse signal for output. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864